Holmes, J.,
concurring. I am able to concur completely in the majority opinion, inclusive of the discussion of the potential liability of the city of Toledo, in that the latter was presented within the context of the trial court having granted a Civ. R. 12(B)(6) motion for dismissal of the complaint for failure to state a claim upon which relief may be granted.
Here, as the majority quite correctly points out, the mere pronouncement that a fire is under control does not constitute an assumption of a special duty to act on anyone’s behalf. However, as noted by the majority, when the facts tend to show that the fire department authorities made certain statements to owners or their agents that relaxed their continued vigilance to the owners’ detriment, there may be found to be a cause of action stated within these pleadings. In such an event, there may be proof that the fire department, and thus the city, went beyond its public duty. I concur.
Grey, J., concurs in the foregoing opinion.